Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2008 The following Form N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Premier Core Value Fund Dreyfus Premier Limited Term High Yield Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Premier Core Value Fund September 30, 2008 (Unaudited) Common Stocks98.8% Shares Value ($) Banks10.5% Bank of America Citigroup JPMorgan Chase & Co. Wells Fargo & Co. 253,140 a Consumer Discretionary7.5% Gap Home Depot Johnson Controls 74,890 a Lowe's Cos. McDonald's News, Cl. A Omnicom Group Royal Caribbean Cruises 79,880 a Time Warner Toll Brothers 74,060 a,b Consumer Staples13.6% Cadbury, ADR 76,828 a CVS Caremark Dr. Pepper Snapple Group 102,331 b Estee Lauder, Cl. A 60,990 a Kellogg Kraft Foods, Cl. A Molson Coors Brewing, Cl. B 77,090 a PepsiCo Philip Morris International Procter & Gamble Wal-Mart Stores Walgreen Energy15.1% Anadarko Petroleum Chevron Devon Energy Exxon Mobil Hess Marathon Oil Occidental Petroleum Schlumberger XTO Energy Financial15.5% ACE Aflac Ameriprise Financial AON Capital One Financial Chubb Fifth Third Bancorp Franklin Resources Goldman Sachs Group Lincoln National MetLife 139,370 a Moody's 66,790 a Northern Trust PNC Financial Services Group Principal Financial Group Prudential Financial 29,940 a T. Rowe Price Group U.S. Bancorp 145,010 a Health Care9.1% Abbott Laboratories Aetna Amgen 105,870 b Baxter International Covidien Merck & Co. Schering-Plough Thermo Fisher Scientific 40,880 b Wyeth Index.5% iShares Russell 1000 Value Index Fund Industrial9.5% Dover Eaton General Electric Honeywell International Lockheed Martin Raytheon Tyco International Union Pacific Waste Management Information Technology4.4% Accenture, Cl. A Automatic Data Processing Cisco Systems 197,310 b Intel International Business Machines Microsoft Nokia, ADR Materials2.9% Air Products & Chemicals Celanese, Ser. A Dow Chemical Freeport-McMoRan Copper & Gold International Paper Telecommunications4.0% AT & T Sprint Nextel 205,940 b Verizon Communications Utilities6.2% Entergy Exelon FPL Group NRG Energy 80,890 a,b PG & E Questar Southern 142,780 a Total Common Stocks (cost $437,011,028) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,641,000) 3,641,000 c Investment of Cash Collateral for Securities Loaned4.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,073,118) 20,073,118 c Total Investments (cost $460,725,146) 104.1% Liabilities, Less Cash and Receivables (4.1%) -18,452,208 Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At September 30, 2008, the total market value of the fund's securities on loan is $20,396,232 and the total market value of the collateral held by the fund is $20,073,118. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $460,725,146. Net unrealized appreciation on investments was $4,667,465 of which $45,358,099 related to appreciated investment securities and $40,690,634 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Premier Limited Term High Yield Fund September 30, 2008 (Unaudited) Coupon Maturity Principal Bonds and Notes89.7% Rate (%) Date Amount ($) Value ($) Advertising1.3% Lamar Media, Gtd. Notes, Ser. B 6.63 8/15/15 679,000 565,268 Lamar Media, Sr. Unscd. Notes 6.63 8/15/15 5,300,000 a 4,412,249 Lamar Media, Gtd. Notes 7.25 1/1/13 110,000 100,100 R.H. Donnelley, Sr. Unscd. Notes 8.88 10/15/17 1,655,000 a 570,975 Aerospace & Defense1.4% Esterline Technologies, Gtd. Notes 6.63 3/1/17 1,375,000 1,313,125 Hawker Beechcraft Acquisition, Gtd. Notes 8.50 4/1/15 410,000 377,200 Hawker Beechcraft Acquisition, Gtd. Notes 8.88 4/1/15 315,000 286,650 Hawker Beechcraft Acquisition, Gtd. Notes 9.75 4/1/17 1,290,000 a 1,161,000 L-3 Communications, Gtd. Notes 6.13 7/15/13 475,000 444,125 L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 1,410,000 1,304,250 L-3 Communications, Gtd. Notes 7.63 6/15/12 965,000 952,937 Asset-Backed Ctfs./Home Equity Loans.0% Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M8 7.20 9/25/37 90,000 4,284 Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M7 7.20 9/25/37 180,000 16,828 Automobile Manufacturers.5% Ford Motor, Sr. Unscd. Notes 7.45 7/16/31 835,000 363,225 General Motors, Sr. Unscd. Notes 1/15/11 1,690,000 a General Motors, Sr. Unscd. Notes 7/15/33 2,354,000 a Automotive, Trucks & Parts.9% Goodyear Tire & Rubber, Gtd. Notes 12/1/11 1,288,000 a Goodyear Tire & Rubber, Gtd. Notes 7/1/15 847,000 a Tenneco Automotive, Sr. Scd. Notes, Ser. B 7/15/13 618,000 United Components, Gtd. Notes 6/15/13 Chemicals1.7% Airgas, Gtd. Notes 7/15/14 750,000 a Arco Chemical, Sr. Scd. Notes 11/1/10 105,000 El Paso Natural Gas, Sr. Unscd. Bonds 6/15/32 795,000 b Huntsman International, Gtd. Notes 11/15/14 915,000 Huntsman, Scd. Notes 10/15/10 652,000 Ineos Group Holdings, Scd. Notes 2/15/16 1,340,000 c Mosaic, Sr. Unscd. Notes 12/1/14 475,000 b,c Mosaic, Sr. Unscd. Notes 12/1/16 150,000 b,c Nalco, Gtd. Notes 11/15/11 825,000 Nalco, Gtd. Notes 11/15/13 Reichhold Industries, Sr. Notes 8/15/14 825,000 c Commercial & Professional Services2.7% Aramark, Gtd. Notes 2/1/15 Corrections Corp. of America, Gtd. Notes 3/15/13 Corrections Corp. of America, Gtd. Notes 7.50 5/1/11 1,515,000 1,516,894 Education Management, Gtd. Notes 8.75 6/1/14 625,000 525,000 Education Management, Gtd. Notes 10.25 6/1/16 2,736,000 a 2,202,480 Hertz, Gtd. Notes 8.88 1/1/14 1,445,000 1,253,537 Hertz, Gtd. Notes 10.50 1/1/16 991,000 a 832,440 Ipayment, Gtd. Notes 9.75 5/15/14 2,270,000 1,827,350 Service Corp. International, Sr. Unscd. Notes 6.75 4/1/15 555,000 487,013 Commercial Mortgage Pass-Through Ctfs..2% Global Signal Trust, Ser. 2006-1, Cl. F 7.04 2/15/36 1,080,000 c Diversified Financial Services10.2% Biomet, Gtd. Notes 11.63 10/15/17 12,685,000 12,811,850 Chevy Chase Bank, Sub. Notes 6.88 12/1/13 2,190,000 1,762,950 FMC Finance III, Gtd. Notes 6.88 7/15/17 810,000 783,675 Ford Motor Credit, Sr. Unscd. Notes 7.00 10/1/13 470,000 289,110 Ford Motor Credit, Sr. Unscd. Notes 7.38 10/28/09 11,820,000 9,505,041 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 920,000 582,446 Ford Motor Credit, Sr. Unscd. Notes 8.63 11/1/10 1,135,000 805,191 GMAC, Sr. Unscd. Notes EUR 5.38 6/6/11 1,000,000 d 605,352 GMAC, Sr. Unscd. Notes 5.63 5/15/09 385,000 a 275,123 GMAC, Sr. Unscd. Notes 6.63 5/15/12 850,000 360,095 GMAC, Sr. Unscd. Notes 6.75 12/1/14 585,000 224,746 GMAC, Sr. Unscd. Notes 6.88 9/15/11 680,000 303,570 GMAC, Sr. Unscd. Notes 7.00 2/1/12 805,000 328,318 GMAC, Sr. Unscd. Notes 7.75 1/19/10 2,215,000 a 1,326,588 GMAC, Sr. Unscd. Notes 8.00 11/1/31 1,785,000 674,259 HUB International Holdings, Sr. Sub. Notes 10.25 6/15/15 1,820,000 c 1,446,900 Intelsat Jackson Holdings, Gtd. Notes 11.25 6/15/16 8,320,000 8,132,800 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 540,000 511,650 Omega Healthcare Investors, Sr. Notes 7.00 4/1/14 710,000 656,750 Omega Healthcare Investors, Gtd. Notes 7.00 1/15/16 765,000 692,325 Snoqualmie Entertainment Authority, Sr. Scd. Notes 6.88 2/1/14 310,000 b,c 224,750 Snoqualmie Entertainment Authority, Sr. Scd. Notes 9.13 2/1/15 160,000 c 116,400 UCI Holdco, Sr. Unscd. Notes 10.30 12/15/13 530,830 b 406,085 Diversified Metals & Mining1.9% Arch Western Finance, Sr. Scd. Notes 6.75 7/1/13 750,000 b 708,750 CSN Islands IX, Gtd. Notes 10.50 1/15/15 1,500,000 b,c 1,629,900 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.25 4/1/15 3,095,000 3,044,589 Freeport-McMoran Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 2,015,000 1,987,739 Peabody Energy, Gtd. Notes, Ser. B 6.88 3/15/13 805,000 780,850 Electric Utilities10.0% AES, Sr. Unscd. Notes 7.75 10/15/15 3,210,000 2,929,125 AES, Sr. Unscd. Notes 8.00 10/15/17 2,960,000 2,686,200 AES, Sr. Scd. Notes 8.75 5/15/13 597,000 c 602,970 Edison Mission Energy, Sr. Unscd. Notes 7.00 5/15/17 1,010,000 914,050 Edison Mission Energy, Sr. Unscd. Notes 7.50 6/15/13 3,445,000 3,324,425 Energy Future Holdings, Gtd. Notes 11/1/17 12,645,000 c FPL Energy National Wind, Sr. Scd. Bonds 3/25/19 302,304 c FPL Energy Wind Funding, Notes 6/27/17 20 c 20 Intergen, Sr. Scd. Bonds 6/30/17 585,000 c Ipalco Enterprises, Sr. Scd. Notes 4/1/16 900,000 c Midwest Generation, Pass Thru Certificates, Cl. A 7/2/09 Midwest Generation, Pass Thru Certificates, Cl. B 1/2/16 Mirant Americas Generation, Sr. Unscd. Notes 5/1/11 Mirant Mid Atlantic Trust, Pass Thru Certificates, Cl. B 6/30/17 Mirant North America, Gtd. Notes 12/31/13 Nevada Power, Mortgage Notes, Ser. A 6/1/11 NRG Energy, Gtd. Notes 2/1/14 NRG Energy, Gtd. Notes 1/15/17 3,050,000 a NSG Holdings, Sr. Scd. Notes 12/15/25 1,000,000 c Reliant Energy, Sr. Unscd. Notes 6/15/14 Sierra Pacific Resources, Sr. Unscd. Notes 3/15/14 Environmental Control.9% Allied Waste North America, Sr. Scd. Notes 6/1/17 WCA Waste, Gtd. Notes 6/15/14 Food & Beverages2.1% Dean Foods, Gtd. Notes 6/1/16 Del Monte, Gtd. Notes 12/15/12 2,136,000 b Smithfield Foods, Sr. Unscd. Notes, Ser. B 7.75 5/15/13 850,000 718,250 Smithfield Foods, Sr. Unscd. Notes 7.75 7/1/17 750,000 a 592,500 Smithfield Foods, Sr. Unscd. Notes, Ser. B 8.00 10/15/09 675,000 658,125 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 505,000 474,700 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 2,915,000 2,871,275 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 835,000 814,125 Health Care8.0% Bausch & Lomb, Sr. Unscd. Notes 9.88 11/1/15 6,285,000 a,c 5,986,463 Community Health Systems, Gtd. Notes 8.88 7/15/15 2,300,000 2,196,500 Davita, Gtd. Notes 6.63 3/15/13 1,745,000 1,666,475 Hanger Orthopedic Group, Gtd. Notes 10.25 6/1/14 905,000 932,150 HCA, Sr. Unscd. Notes 6.30 10/1/12 9,895,000 8,583,913 HCA, Sr. Unscd. Notes 6.50 2/15/16 1,450,000 1,156,375 HCA, Sr. Unscd. Notes 6.95 5/1/12 899,000 836,070 HCA, Sr. Unscd. Notes 8.75 9/1/10 854,000 845,460 HCA, Sr. Scd. Notes 9.13 11/15/14 1,955,000 1,906,125 HCA, Sr. Scd. Notes 9.25 11/15/16 5,235,000 5,104,125 Health Management Associates, Sr. Unscd. Notes 6.13 4/15/16 1,075,000 865,375 Idearc, Gtd. Notes 8.00 11/15/16 3,720,000 1,032,300 Psychiatric Solutions, Gtd. Notes 7.75 7/15/15 966,000 903,209 Tenet Healthcare, Sr. Unscd. Notes 6.38 12/1/11 645,000 598,238 Universal Hospital Services, Sr. Scd. Notes 6.30 6/1/15 185,000 b 163,725 Universal Hospital Services, Sr. Scd. Notes 6/1/15 835,000 Holding Companies.9% Leucadia National, Sr. Unscd. Notes 3/15/17 Stena, Sr. Notes 11/1/13 Lodging & Entertainment4.0% Boyd Gaming, Sr. Sub. Notes 12/15/12 1,235,000 a Caesars Entertainment, Gtd. Notes 3/15/10 230,000 a Cinemark, Sr. Discount Notes 3/15/14 2,125,000 e Gaylord Entertainment, Gtd. Notes 11/15/13 900,000 a Isle of Capri Casinos, Gtd. Notes 3/1/14 3,190,000 a Marquee Holdings, Sr. Discount Notes 8/15/14 610,000 a,e Marquee Holdings, Sr. Discount Notes 8/15/14 162,000 e MGM Mirage, Gtd. Notes 2/1/11 3,396,000 a Mohegan Tribal Gaming, Gtd. Notes 7/15/09 Pinnacle Entertainment, Unscd. Notes 10/1/13 950,000 Pokagon Gaming Authority, Sr. Notes 6/15/14 1,629,000 c Seneca Gaming, Sr. Unscd. Notes, Ser. B 5/1/12 Shingle Springs Tribal Group, Sr. Notes 6/15/15 1,220,000 c Speedway Motorsports, Sr. Sub. Notes 6/1/13 835,000 Machinery1.3% Case New Holland, Gtd. Notes 3/1/14 Case, Sr. Unscd. Notes 1/15/16 650,000 Columbus McKinnon, Gtd. Notes 8.88 11/1/13 605,000 626,175 Douglas Dynamics, Gtd. Notes 7.75 1/15/12 835,000 c 688,875 Terex, Gtd. Notes 7.38 1/15/14 2,260,000 2,067,900 Manufacturing1.8% Bombardier, Sr. Unscd. Notes 6.30 5/1/14 1,750,000 c 1,636,250 Bombardier, Sr. Unscd. Notes 8.00 11/15/14 1,450,000 c 1,442,750 Koppers, Scd. Notes 9.88 10/15/13 320,000 331,200 Mueller Water Products, Gtd. Notes 7.38 6/1/17 385,000 306,075 RBS Global & Rexnord, Gtd. Notes 9.50 8/1/14 2,670,000 2,523,150 RBS Global & Rexnord, Gtd. Notes 11.75 8/1/16 1,555,000 a 1,477,250 Media9.6% Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 5,917,000 b 5,591,565 CCH I, Sr. Scd. Notes 11.00 10/1/15 4,160,000 a 2,766,400 CCH II, Sr. Unscd. Notes 10.25 9/15/10 10,105,000 a 9,145,025 CCH II, Gtd. Notes 10.25 10/1/13 2,055,000 a 1,736,475 Chattem, Sr. Sub. Notes 7.00 3/1/14 826,000 780,570 Clear Channel Communication, Sr. Unscd. Notes 10.75 8/1/16 1,275,000 c 669,375 CSC Holdings, Sr. Unscd. Notes, Ser. B 8.13 7/15/09 750,000 744,375 Dex Media West/Finance, Sr. Unscd. Notes, Ser. B 8.50 8/15/10 520,000 a 461,500 Dex Media West/Finance, Sr. Sub. Notes, Ser. B 9.88 8/15/13 3,699,000 2,302,627 Dex Media, Sr. Unscd. Notes 8.00 11/15/13 50,000 23,250 Echostar DBS, Gtd. Notes 6.38 10/1/11 742,000 684,495 Echostar DBS, Gtd. Notes 7.13 2/1/16 4,392,000 3,546,540 ION Media Networks, Sr. Sub. Notes 11.00 7/31/13 35,172 c 7,562 Kabel Deutschland, Sr. Scd. Notes 10.63 7/1/14 3,470,000 3,417,950 LBI Media, Sr. Sub. Notes 8.50 8/1/17 2,040,000 c 1,356,600 LIN Television, Gtd. Notes, Ser. B 6.50 5/15/13 325,000 255,125 Mediacom Broadband, Sr. Unscd. Notes 8.50 10/15/15 2,025,000 1,680,750 Mediacom, Sr. Unscd. Notes 9.50 1/15/13 5,015,000 a 4,513,500 Nexstar Broadcasting, Gtd. Notes 7.00 1/15/14 410,000 309,550 Nexstar Finance Holdings, Sr. Discount Notes 11.38 4/1/13 611,057 e 510,233 Oil & Gas6.7% Aquila, Sr. Unscd. Notes 7.95 2/1/11 525,000 543,884 Chesapeake Energy, Gtd. Notes 7.00 8/15/14 2,315,000 2,176,100 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 1,950,000 1,876,875 Cie Generale de Geophysique-Veritas, Gtd. Notes 7.50 5/15/15 1,190,000 1,142,400 Cie Generale de Geophysique-Veritas, Gtd. Notes 7.75 5/15/17 250,000 238,750 Cimarex Energy Gtd. Notes 7.13 5/1/17 2,355,000 2,178,375 Dynegy Holdings, Sr. Unscd. Notes 8.38 5/1/16 3,435,000 3,005,625 Dynegy Holdings, Sr. Unscd. Notes 8.75 2/15/12 270,000 256,500 Forest Oil, Gtd. Notes 7.25 6/15/19 320,000 275,200 Newfield Exploration, Sr. Sub. Notes 6.63 4/15/16 2,390,000 2,139,050 PetroHawk Energy, Gtd. Notes 9.13 7/15/13 2,705,000 2,556,225 Range Resources, Gtd. Notes 7.25 5/1/18 810,000 769,500 Sabine Pass LNG, Sr. Scd. Notes 7.25 11/30/13 530,000 421,350 Sabine Pass LNG, Sr. Scd. Notes 7.50 11/30/16 1,680,000 1,318,800 Whiting Petroleum, Gtd. Notes 7.25 5/1/13 2,810,000 2,620,325 Williams Cos., Sr. Unscd. Notes 4.79 10/1/10 2,375,000 b,c 2,332,169 Williams Cos., Sr. Unscd. Notes 7.13 9/1/11 860,000 a 847,647 Williams Cos., Sr. Unscd. Notes 7.63 7/15/19 1,500,000 1,480,175 Williams Cos., Sr. Unscd. Notes 7.88 9/1/21 1,170,000 1,172,347 Williams Partners, Sr. Unscd. Notes 7.25 2/1/17 790,000 735,814 Packaging & Containers3.7% Ball, Gtd. Notes 6.88 12/15/12 90,000 90,337 Crown Americas, Gtd. Notes 7.63 11/15/13 1,249,000 1,236,510 Crown Americas, Gtd. Notes 7.75 11/15/15 3,835,000 3,758,300 Jefferson Smurfit, Sr. Unscd. Notes 8.25 10/1/12 500,000 420,000 Norampac, Gtd. Notes 6.75 6/1/13 2,380,000 a 1,796,900 Owens Brockway Glass Container, Gtd. Notes 6.75 12/1/14 1,319,000 1,259,645 Owens Brockway Glass Container, Gtd. Notes 8.25 5/15/13 515,000 515,000 Plastipak Holdings, Sr. Notes 8.50 12/15/15 1,700,000 c 1,445,000 Silgan Holdings, Sr. Sub. Notes 6.75 11/15/13 530,000 484,950 Smurfit-Stone Container, Sr. Unscd. Notes 8.00 3/15/17 3,585,000 a 2,814,225 Smurfit-Stone Container, Sr. Unscd. Notes 8.38 7/1/12 2,305,000 1,947,725 Paper & Forest Products2.5% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 2,210,000 c 2,022,150 NewPage, Sr. Scd. Notes 5/1/12 190,000 NewPage, Gtd. Notes 5/1/13 3,944,000 a Verso Paper Holdings, Sr. Scd. Notes, Ser. B 8/1/14 755,000 b Verso Paper Holdings, Gtd. Notes, Ser. B 8/1/16 5,320,000 a Real Estate Investment Trusts.3% Host Hotels & Resorts, Sr. Scd. Notes, Ser. Q 6/1/16 625,000 Host Hotels & Resorts, Sr. Scd. Notes, Ser. M 8/15/12 Retail2.4% Amerigas Partners, Sr. Unscd. Notes 5/20/15 Invista, Sr. Unscd. Notes 5/1/12 3,710,000 c Levi Strauss & Co., Sr. Unscd. Notes 1/15/15 Neiman Marcus Group, Gtd. Notes 10/15/15 Neiman Marcus Group, Gtd. Notes 10/15/15 2,251,000 a Rite Aid, Sr. Scd. Notes 7/15/16 Special Purpose Entity.4% Hexion U.S. Finance/Nova Scotia Finance, Sr. Scd. Notes 11/15/14 235,000 b Smurfit Kappa Funding, Sr. Sub. Notes 4/1/15 Specialty Steel.5% Steel Dynamics, Gtd. Notes 11/1/12 Steel Dynamics, Sr. Notes 4/15/16 950,000 c Technology4.6% Amkor Technologies, Sr. Notes 6/1/16 Belden, Sr. Sub. Notes 7.00 3/15/17 750,000 671,250 Ceridian, Sr. Unscd. Notes 11.25 11/15/15 11,770,000 a,c 9,739,675 First Data, Gtd. Notes 9.88 9/24/15 2,380,000 a,c 1,871,275 Freescale Semiconductor, Gtd. Notes 8.88 12/15/14 945,000 656,775 Sungard Data Systems, Gtd. Notes 10.25 8/15/15 5,296,000 a 4,620,760 Telecommunications9.2% ALLTEL Communications, Gtd. Notes 10.38 12/1/17 1,850,000 c 2,118,250 Centennial Cellular Operating, Gtd. Notes 10.13 6/15/13 1,330,000 1,323,350 Centennial Communication, Sr. Unscd. Notes 10.00 1/1/13 4,479,000 a 4,311,038 Centennial Communications, Sr. Unscd. Notes 8.13 2/1/14 1,165,000 b 1,159,175 Citizens Communications, Sr. Unscd. Notes 9.25 5/15/11 1,305,000 1,311,525 Cricket Communications I, Gtd. Notes 9.38 11/1/14 275,000 257,125 Digicel Group, Sr. Unscd. Notes 8.88 1/15/15 2,095,000 a,c 1,765,038 Digicel Group, Sr. Unscd. Notes 9.13 1/15/15 1,712,000 a,c 1,442,360 Frontier Communications, Sr. Unscd. Notes 6.25 1/15/13 740,000 696,525 General Cable, Gtd. Notes 7.13 4/1/17 1,455,000 a 1,316,775 Intelsat, Sr. Unscd. Notes 6.50 11/1/13 7,300,000 4,708,500 Intelsat, Sr. Unscd. Notes 7.63 4/15/12 3,905,000 2,967,800 Local Insight Regatta Holdings, Sr. Sub. Notes 11.00 12/1/17 505,000 c 285,325 Nordic Telephone Holdings, Sr. Scd. Notes EUR 8.25 5/1/16 1,175,000 c,d 1,389,495 Nordic Telephone Holdings, Sr. Scd. Bonds 8.88 5/1/16 945,000 c 864,675 Nortel Networks, Gtd. Notes 10.75 7/15/16 1,055,000 651,462 Qwest Communications International, Gtd. Notes 2/15/11 1,775,000 b Qwest, Sr. Unscd. Notes 6/15/13 625,000 b Qwest, Bank Note, Ser. B 6/30/10 375,000 b Qwest, Bank Note, Ser. B 6/30/10 477,000 b Qwest, Sr. Unscd. Notes 10/1/14 Qwest, Sr. Unscd. Notes 9/1/11 Rogers Wireless, Sr. Scd. Notes 5/1/11 Sprint Capital, Gtd. Notes 11/15/28 Virgin Media Finance, Gtd. Notes 4/15/14 Wind Acquisition Finance, Sr. Scd. Bonds 12/1/15 1,100,000 c Windstream, Gtd. Notes 8/1/13 Windstream, Gtd. Notes 8/1/16 Total Bonds and Notes (cost $429,170,281) Preferred Stocks.1% Shares Value ($) Media Spanish Broadcasting System, Ser. B, Cum. $107.5 (cost $1,557,951) Common Stocks.1% Cable & Media.0% Time Warner Cable, Cl. A 8 f Computers.0% Sinclair Broadcast Group, Cl. A Electric Utilities.1% Mirant 2,226 a,f Total Common Stocks (cost $468,909) Principal Short-Term Investments7.8% Amount ($) Value ($) U.S. Government Agencies Federal National Mortgage Association, 1.85%, 11/13/08 (cost $33,076,701) 33,150,000 g Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,380,000) 1,380,000 h Investment of Cash Collateral for Securities Loaned15.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $63,681,465) 63,681,465 h Total Investments (cost $529,335,307) 113.1% Liabilities, Less Cash and Receivables (13.1%) -55,259,607 Net Assets 100.0% a All or a portion of these securities are on loan. At September 30, 2008, the total market value of the fund's securities on loan is $59,081,449 and the total market value of the collateral held by the fund is $63,681,465. b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2008, these securities amounted to $66,535,526 or 15.8% of net assets. d Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Non-income producing security. g On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. h Investment in affiliated money market mutual fund. At September 30, 2008, the aggregate cost of investment securities for income tax purposes was $529,335,307. Net unrealized depreciation on investments was $51,950,295 of which $665,540 related to appreciated investment securities and $52,615,835 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 9/30/2008 ($) Purchases: Euro, expiring 12/17/2008 99 Sales: Euro, expiring 12/17/2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: November 17, 2008 By: /s/ James Windels James Windels Treasurer Date: November 17, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
